Citation Nr: 1041742	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-28 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right knee chondromalacia patella.  

2.  Entitlement to an evaluation in excess of 10 percent for left 
knee chondromalacia patella.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel




INTRODUCTION

The Veteran served on active duty from June 1981 to August 2005.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional (RO), 
which continued the current 10 percent disability evaluations for 
right knee and left knee chondromalacia patella.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claims for 
increased ratings for the Veteran's service-connected right knee 
and left knee chondromalacia patella.  Where the record before 
the Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its statutory 
duty to assist the Veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran contends that his right knee and left knee 
chondromalacia patella are worse than the current evaluations 
contemplate.  Review of the evidentiary record shows that the 
Veteran's most recent VA examination in conjunction with his 
claims was conducted in September 2005.  The record reflects that 
the Veteran has not been afforded a more recent VA examination to 
assess the current severity of his right knee and left knee 
chondromalacia patella.  The Board finds that further examination 
is required so that the decision is based on a record that 
contains a current examination.  An examination too remote for 
rating purposes cannot be considered "contemporaneous."  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not 
adequately reveal the current state of that disability, the 
fulfillment of the statutory duty to assist requires a thorough 
and contemporaneous medical examination).  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions: 

1.  Contact the Veteran and obtain the 
names and addresses of all health care 
providers where he has received recent 
treatment for his service-connected knee 
disabilities.  After receiving this 
information and any necessary releases, the 
RO should contact the named medical 
providers and obtain copies of all related 
medical records (unless the identified 
records are already associated with the 
claims file).  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of his service-connected right 
knee and left knee disabilities.  Any 
indicated diagnostic tests and studies 
should be accomplished.  All pertinent 
symptomatology and findings should be 
reported in detail, including range of 
motion (ROM) testing.  The examiner should 
set forth the Veteran's range of motion 
findings and note any pain, pain on use, 
weakness, incoordination, or excess 
fatigability.  If feasible the examiner 
should portray any additional functional 
limitation of the knees due to these 
factors in terms of degrees of additional 
loss of motion.  If not feasible, this 
should be stated and discussed in the 
examination report.  If the Veteran does 
not have pain or any of the other factors, 
that fact should be noted as well.  The 
examiner should also report whether the 
veteran has any recurrent instability or 
lateral subluxation of the knees, and if 
so, should describe whether such 
instability or subluxation is slight, 
moderate, or severe in degree.  The 
Veteran's claims file, to include a copy of 
this Remand, should be made available to 
and reviewed by the examiner.  The 
examination report should reflect that such 
review was accomplished.  A rationale for 
any conclusion reached should be provided.  

3.  Thereafter, the issues on appeal should 
be readjudicated.  If the benefits sought 
on appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity to 
respond thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


